In an action, inter alia, to quiet title to real property pursuant to RPAPL article 15, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Bellantoni, J.), dated September 27, 2007, which denied, as premature, their motion for summary judgment declaring that they are the owners of the subject property.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion for summary judgment on the ground that the motion was premature since discovery had not yet taken place (see Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 506 [1993]; Rengifo v City of New York, 7 AD3d 773 [2004]; Lantigua v Mallick, 263 AD2d 467, 468 [1999]).
The plaintiffs’ remaining contentions have been rendered academic in light of our determination. Spolzino, J.E, Ritter, Dillon and Dickerson, JJ., concur.